Matter of State of New York v Richard L. (2016 NY Slip Op 06745)





Matter of State of New York v Richard L.


2016 NY Slip Op 06745


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


1886 30157/14

[*1]In re the State of New York, Petitioner-Appellant,
vRichard L. (Anonymous), Respondent-Respondent.


Eric T. Schneiderman, Attorney General, New York (Andrew W. Amend of counsel), for appellant.
Marvin Bernstein, Mental Hygiene Legal Service, New York (Sadie Zea Ishee of counsel), for respondent.

Order, Supreme Court, New York County (Bonnie G. Wittner, J.), entered on or about January 15, 2015, which granted respondent's motion to dismiss the petition for the civil management of respondent pursuant to article 10 of the Mental Hygiene Law, unanimously reversed, on the law, without costs, the motion denied, the petition reinstated, and the matter remanded for a probable cause hearing.
Supreme Court, relying on Matter of State of New York v Donald DD. (24 NY3d 174 [2014]), found that petitioner failed to state a cause of action. However, based on the subsequent decisions in Matter of State of New York v Dennis K. (__ NY3d __, 2016 NY Slip Op 05330 [2016]) and Matter of State of New York v Jerome A. (137 AD3d 557 [1st Dept 2016]), the petition alleging a mental abnormality based on a composite diagnosis of antisocial personality disorder, substance-use disorders, psychopathy and sexual preoccupation, and supported by expert evidence that is not patently deficient, is facially valid and not subject to dismissal prior to a probable cause hearing. Although the court at a probable cause hearing or the factfinder at trial may or may not be convinced by the expert evidence, the evidence was not so deficient as to warrant dismissal of the petition at this early juncture.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK